                   UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF WASHINGTON

In re:                                     Case No. 16-02182-FPC13

MANUEL SAILE YBANEZ, II,                    NOTICE OF HEARING

                         Debtor.

TO:      Debtor
         Debtor’s counsel
         Chapter 13 Trustee
         U.S. Trustee
         Shadi Ghaith Inc.


     PLEASE TAKE NOTICE that a hearing on the Application for Payment of
Unclaimed Funds (ECF No. 98) filed by Shadi Ghaith Inc. is scheduled for
hearing on May 11, 2021 at 11:00 a.m. by telephone conference call to (509)
353-3183 before the Honorable Frederick P. Corbit.

         DATED: April 30, 2021

                                                Clerk, U.S. Bankruptcy Court
                                                /s/Jolene Britton
                                                   Deputy Clerk




         NOTICE OF HEARING




16-02182-FPC13       Doc 100   Filed 05/03/21   Entered 05/03/21 12:54:06   Pg 1 of 1
